Citation Nr: 0412660	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  93-10 111	)	DATE
	)
	)

On appeal from the decision of the Vocational Rehabilitation 
and 
Counseling Officer at the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The appellant had active duty from January 1970 to January 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 denial letter of the 
Vocational Rehabilitation and Counseling (VR&C) Officer of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In February 1997, the Board denied the veteran's claim for an 
extension of eligibility for vocational and rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.  Thereafter, the veteran appealed to 
the United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veteran Claims) (Court) 
and a Joint Motion for Remand was filed by the parties in 
January 1999.  The Court granted the joint motion, vacated 
the Board's February 1997 decision, and remanded the case to 
the Board.  The Board remanded the veteran's claim in 
December 1999 and August 2001.  

In July 2002, the Board again denied the veteran's claim for 
an extension of eligibility for vocational and rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.  Thereafter, the veteran appealed to 
the Court and a Joint Motion for Remand was filed by the 
parties in September 2003.  The Court granted the joint 
motion, vacated the Board's July 2002 decision, and remanded 
the case to the Board.





REMAND

The September 2003 joint motion instructed that the Board 
must address the duty to notify as required under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  Inasmuch as it does not appear that the veteran has 
been sent a VCAA letter, his claim must be remanded for 
preparation of such a letter.  

The joint motion also directed that a counseling psychologist 
review the entire record for a determination as to whether a 
serious employment handicap existed, in accordance with 
38 C.F.R. § 21.52 (f).  It is pointed out that this had 
previously been requested in the December 1999 and August 
2001 remands, but it does not appear that such a 
determination has yet been made.  

It is further pointed out that the October 2001 letter to the 
veteran and November 2001 letter from the veteran noted in 
the September 2002 Supplemental Statement of the Case are not 
in the claims file.  Accordingly, the RO should ensure that 
these documents (as well as all other missing documents) are 
associated with the claims folder.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain a copy of the 
October 2001 letter to the veteran and 
the November 2001 letter from the veteran 
noted in the September 2002 Supplemental 
Statement of the Case, and associate them 
with the claims folder.  The RO should 
ensure that any other missing documents 
are associated with the claims folder.  

2.  The RO should send the veteran a VCAA 
letter, which explains the relevant 
portions of the VCAA and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The RO must ensure that 
the case is developed in accordance with 
all notice and duty-to-assist provisions 
of VCAA.  The veteran and his attorney 
should be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim of an extension 
beyond the basic period of eligibility 
for a program of vocational 
rehabilitation training under the terms 
and conditions of Chapter 31, Title 38, 
United States Code, which information and 
evidence, if any, the claimant is 
required to provide to VA, and which 
information and evidence, VA is required 
to provide.  The RO should also request 
that the veteran provide any evidence in 
his possession that pertains to his 
claim.  The case should then be returned 
to the Board for further consideration, 
as appropriate.

3.  After the veteran has had an 
opportunity to respond following all 
notices required under the VCAA, and 
after all assistance required under VCAA 
is completed, the claims folder should be 
forwarded to a counseling psychologist 
for a determination as to whether a 
serious employment handicap exists, in 
accordance with 38 C.F.R. § 21.52 (f).  
The examiner must review the veteran's 
claims folder in conjunction with making 
this determination.

4.  Following completion of the 
development requested above, the RO should 
readjudicate the veteran's claim for an 
extension beyond the basic period of 
eligibility for a program of vocational 
rehabilitation training under the terms 
and conditions of Chapter 31, Title 38, 
United States Code, taking into account 
the entire record.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




